— Order, Supreme Court, Bronx County (Jack Turret, J.), entered June 8, 1987, which, sua sponte, modified the judgment of divorce of said court entered September 8, 1986, to the extent of permitting appellant to purchase defendant-respondent’s share of the marital residence at present fair market value, unanimously reversed, on the law, without costs.
The court was without power to modify or amend the judgment of divorce in any substantive way "or limit the legal effect of it to meet some supposed equity called to its attention or subsequently arising” (Herpe v Herpe, 225 NY 323, 327 [1919]; Reinfurt v Reinfurt, 67 AD2d 968 [2d Dept 1979]; Baum v Baum, 40 AD2d 1000 [2d Dept 1972]). Concur — Murphy, P. J., Sandler, Asch, Rosenberger and Smith, JJ. [See, 135 Misc 2d 800.]